Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-7, 9-11, and 13-16 were pending.  Claims 8 and 12 remain cancelled.  Amendments to claims 1, 4, 9, and 13 are acknowledged and entered.  Claims 1-7, 9-11, and 13-16 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200009204A1, Published 01/09/2020.  Amendments to the specification presented on 11/21/2022 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
(Objection withdrawn.)  The objection to the abstract is withdrawn in light of the amendments to the abstract.

Claim Objections
(New objection.)  Claim 5 is objected to because of the following informalities:  “PD-L1” is listed twice; it is assumed that claim 5 intended to recite PD-1 as per instant claim 14.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 4, 8, 9, 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 1 and 9 and dependent claims 2-3 and 10-11 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection – necessitated by amendment.)  Claims 1-7, 9-11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to methods of treating specific cancers or tumors, namely Ewing sarcoma, neuroblastoma, rhabdoid tumors, osteosarcoma, rhabdomyosarcomas, B-cell lymphomas, cutaneous T-cell lymphomas, or multiple myelomas through the generic administration of a therapeutically effective amount of any oncolytic virus, with certain methods also including the administration of a therapeutic amount of any checkpoint inhibitor.  The instant claims are also drawn to any pharmaceutical composition comprising any oncolytic virus with or without an additional checkpoint inhibitor, with an intended use of treating said cancers or tumors recited supra.  The claim limitation does not require that the “oncolytic virus” to possess any particular distinguishing feature or conserved structure, but only that it is an “oncolytic virus”, which encompasses any virus capable of exerting an effect on cancerous or malignant cells while sparing healthy, normal cells.  As noted in the review by Santos Apolonio et. al. (Santos Apolonio J, et. al. World J Virol. 2021 Sep 25;10(5):229-255.), oncolytic viruses (OV) are viruses which are able to infect and lyse tumor cells beyond stimulating the immune system to combat the tumor-related disease, and the clinical use of oncolytic viruses has shown to have positive results in the treatment of some types of cancers, contributing to reducing the tumor (“Core Tip”, p. 230).  Oncolytic viruses known in the art include adenoviruses, protoparvoviruses, vaccinia viruses, reoviruses, and herpes simplex viruses (Santos Apolonio, pp. 232-236).  Further dependent claims narrow this broad genus to herpes simplex viruses (HSV), namely talimogene laherparepvec (T-VEC).  The claimed limitation of “checkpoint inhibitor” includes any type of active biological compound that inhibits the function, expression, stability, or activity of any known checkpoint inhibitor.  This includes any small molecule inhibitor, peptide, protein, antibody, siRNA, drug, or the like that would inhibit any aspect of any known checkpoint inhibitor.  Dependent claims narrow this genus to those checkpoint inhibitors which specifically target CTLA-4, PD-1, or PD-L1, but do not narrow the genus to any specific format said checkpoint inhibitor would take (e.g. antibodies, drugs, etc.)  It is the examiner’s position that the disclosure of the instant application does not convey applicant’s possession of the claimed genera of any oncolytic virus or any checkpoint inhibitor, especially for use in the methods of treating the noted malignancies.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice, ld.  While the instant claims are drawn to viruses and biological agents, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of an "oncolytic virus" and a “checkpoint inhibitor” and there is only a disclosure of what these compounds do (e.g. destroy malignant cells/tissue; inhibits any known checkpoint agent), rather than of what it is.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus.  Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP §2163 II.A.3a.ii.  Further, even in cases were multiple species with in a claimed genus have been disclosed, such does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). Where there is uncertainty in the operability of undisclosed embodiments, an application may be found not to have provided adequate descriptive support for a claimed genus.
While the art at the time of filing was certainly in possession of a vast number of oncolytic viruses and checkpoint inhibitors, the art was not in possession of any oncolytic virus that could be administered through any method at any therapeutic amount to treat any of the claimed malignancies.  Likewise, the art was also not in possession of which oncolytic viruses could be administered in any manner with any amount of any checkpoint inhibitors administered in any amount in any therapeutic method to treat any of the claimed malignancies.
The specification discloses the reduction to practice of the oncolytic HSV (oHSV) known as Talimogene laherparepvec (T-VEC; IMLYGIC™, formerly known OncovexGM-CSF) in mouse xenograft studies, wherein BALB/c nude mice were injected in their flanks with tumor cells from human pediatric Ewing sarcomas (A-673), human pediatric rhabdomyosarcomas (SJCRH30), human pediatric rhabdoid tumors (G-401), human pediatric neuroblastomas (SK-N-AS), or human pediatric osteosarcomas (SJSA-1)(Example 1).  Intratumoral injection of the T-VEC showed at least 65% or greater growth inhibition against all the cell lines listed (¶[0126]; Fig. 1).  In vitro experiments were performed on a number of cell lines from diffuse large B-cell lymphomas (DLBCL or DLBL) to determine if T-VEC had any efficacy against said DLBL malignancies (Example 2 starting at ¶[0138]).  Out of the 21 DLBL cell types tested, only 14 showed sensitivity to T-VEC treatment (Table 2).  Further in vitro experiments using T-VEC on additional solid tumor cell lines were performed, with T-VEC showing varying efficacy against all 13 melanoma and carcinoma cell lines tested (Table 3, Fig. 7).  Example 3 noted that certain tumor cell lines were less susceptible to T-VEC treatment as they lacked appropriate receptors necessary for HSV entry into the cell.  Examples 5-7 test administration of intratumoral injections into mouse models of various cancer types (specific flank tumors were generated from specific cell lines from B-cell lymphoma, colorectal tumor, melanoma,) of T-VEC (5×106 PFU/dose) alone or in combination with intraperitoneal injections of anti-PD-L1 mAb (according to Table 7b appears to be the monoclonal mouse IgG1 antibody MIH5) or anti-CTLA-4 mAb (appears to be ipilimumab but is not clear from experimental data, ¶[0011])(Example 5 starting at ¶[0151]).  Example 9 looked at T-VEC administered in combination with an antibody against GITR, while Example 10 looked at the combination of T-VEC with an anti-PD-1 mAb to treat a mouse model of colorectal adenocarcinoma.  Example 12 notes similar studies performed with  intraperitoneal injection of anti-PD-1 mAb (Clone 29F1A12, mouse IgG1) and T-VEC in a mouse melanoma (B16F10) tumor model.  Examples 1-12 of the specification all note the use of only a single oncolytic virus, T-VEC, used against various types of cancer cell lines or tumors generated from specific cancer cell lines, alone or in combination with antibodies against the checkpoint inhibitors PD-1, GITR, PD-L1, or CTLA-4.  No other oncolytic viruses or other oHSV appear to have been tested.  Only specific monoclonal antibodies against PD-1, GITR, PD-L1, or CTLA-4 were used.  The data notes the dosage of T-VEC administered can be critical to the success of the treatment, and that intratumoral injection may also have an effect on contralateral tumors.  However, the Office contends that these examples do not reflect the breadth of OV or the breath of checkpoint inhibitors, and whether or not said OV, used alone or in combination with any type of checkpoint inhibitor, would have any effect on the malignancies claimed.  Consequently, there is no information about which OV beyond T-VEC and which checkpoint inhibitors beyond antibodies against PD-1, GITR, PD-L1, or CTLA-4 are effective in treatment of the malignancies claimed.  
Returning to the review by Santos Apolonio, challenges to the use of OV in treatment of any cancer are highlighted, and include the identification of the most effective route of delivery for the OV (p. 241), the type of virus relative to the physical location of the tumor, and the serological status of the host to said virus (pp. 240-242).  Further, OV as monotherapies have had less success as opposed to their use in combination therapies (p. 242), especially when used with immune checkpoint inhibitors (p. 243).  The review by Santos Apolonio clearly notes the diversity in effectiveness of OV on different tumor types.  Turning specifically to T-VEC, a review by Ferrucci et. al. (Ferrucci PF, et. al. Cancers (Basel). 2021 Mar 18;13(6):1383.) notes that the effectiveness of T-VEC with the anti-CTLA-4 mAb ipilimumab is significantly affected by the BRAF molecular status, with BRAF mutants rendering the combination treatment ineffective (p. 6, ¶2).
In summary, the applicants demonstration of specific monoclonal antibody CTLA-4, PD-1, PD-L1, and GITR inhibitors in use with T-VEC to inhibit cell growth in vitro or in vivo of certain cancer cell lines does not constitute possession of all compositions of any OV with or without any checkpoint inhibitor to use in the treatment of any Ewing sarcoma, neuroblastoma, rhabdoid tumor, osteosarcoma, rhabdomyosarcoma, B-cell lymphoma, cutaneous T-cell lymphoma, or multiple myeloma.  Accordingly, one of skill in the art would not accept the disclosure of the use of T-VEC in combination with a single monoclonal antibody example against CTLA-4, PD-1, PD-L1, and GITR as representative of all derivatives, homologs, or variants of immune checkpoint inhibitors that would be effective in combination with all OV.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genera of OV and checkpoint inhibitors, especially those combinations for use in treatment of Ewing sarcoma, neuroblastoma, rhabdoid tumors, osteosarcoma, rhabdomyosarcomas, B-cell lymphomas, cutaneous T-cell lymphomas, or multiple myelomas, based on the disclosure of the instant application.  In conclusion, the specification, taken together with the pre-existing knowledge and the lack of predictability in the art, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to claims 1-7, 9-11, and 13-16.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (page 1115).



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of treating Ewing sarcoma, neuroblastoma, rhabdoid tumor, osteosarcoma, rhabdomyosarcoma, B-cell lymphoma, cutaneous T-cell lymphoma, or multiple myeloma by administering a therapeutically effective amount of an oncolytic virus.
Further limitations on the method of claim 1 are wherein said oncolytic virus is a herpes simplex virus (claim 2); and wherein said oncolytic virus is talimogene laherparepvec (claim 3).
Claim 4 is drawn to a method of treating B-cell lymphoma by administering: (i) a therapeutically effective amount of an oncolytic virus; and (ii) a therapeutically effective amount of a checkpoint inhibitor.
Further limitations on the method according to claim 4 are wherein said checkpoint inhibitor is a CTLA-4, PD-1, or a PD-L1 blocker (claim 5); wherein said oncolytic virus is a herpes simplex virus (claim 6); and wherein said herpes simplex virus is talimogene laherparepvec (claim 7).
Claim 9 is drawn to a pharmaceutical composition for use in a method of treating Ewing sarcoma, neuroblastoma, rhabdoid tumor, osteosarcoma, rhabdomyosarcoma, B-cell lymphoma, cutaneous T-cell lymphoma, or multiple myeloma, wherein said pharmaceutical composition comprises an oncolytic virus.
Further limitations on the oncolytic virus of claim 9 are wherein said oncolytic virus is a herpes simplex virus (claim 10); and wherein said herpes simplex virus is talimogene laherparepvec (claim 11).
Claim 13 is drawn to a pharmaceutical composition for use in a method of treating B-cell lymphoma, wherein said pharmaceutical composition comprises a therapeutically effective amount of an oncolytic virus and a checkpoint inhibitor.
Further limitations on the checkpoint inhibitor of claim 13 are wherein said checkpoint inhibitor is a CTLA-4, PD-1, or PD-L1 blocker (claim 14); wherein said oncolytic virus is a herpes simplex virus (claim 15); and wherein said herpes simplex virus is talimogene laherparepvec (claim 16).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(Rejection withdrawn.)  The rejection of Claim(s) 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwalde et. al. (WO2014036412A2, Pub. 03/06/2014, Priority 08/30/2012; CITED ART OF RECORD; hereafter “Vanderwalde”) is withdrawn in light of the amendments to the claims. 


(Rejection withdrawn.)  The rejection of Claim(s) 1-7, 9-11, and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Zitvogel et. al. (WO2016009017A1, Pub. 01/21/2016, Priority 07/16/2014; CITED ART OF RECORD; hereafter “Zitvogel”) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silk et. al. (Silk AW, National Cancer Institute (NCI).  ClinicalTrials.gov Identifier: NCT02978625.  Talimogene Laherparepvec and Nivolumab in Treating Patients With Refractory Lymphomas or Advanced or Refractory Non-melanoma Skin Cancers.  First posted:  12/01/2016.; hereafter “Silk”.)
The Prior Art
Silk teaches the study of Talimogene Laherparepvec (T-VEC) and Nivolumab, a monoclonal antibody against PD-1, in treating patients with refractory lymphomas or advanced or refractory non-melanoma skin cancers, such as refractory T cell and NK cell lymphomas, cutaneous squamous cell carcinoma, Merkel cell carcinoma, and other rare skin tumors (“Study Identification”).  Silk teaches the intratumoral (IT) injection of T-VEC and the intravenous (IV) infusion of nivolumab (“Study Description: Detailed Description: Outline”).  Under the conditions which are treated or are eligible for treatment with this study, Silk teaches refractory cutaneous T-Cell Non-Hodgkin Lymphoma (“Conditions”; instant claims 1-3, 9-11).  
Silk therefore teaches every aspect of instant claims 1-3 and 9-11, and anticipates the instant invention encompassed by said claims. 


(New rejection – necessitated by amendment.)  Claim(s) 1-7, 9-11, and 13-16are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeung et. al. (US20190070233A1, Pub. 03/07/2019, Priority 03/10/2016; hereafter “Yeung”.)
The Prior Art
Yeung teaches compositions and methods for treating an individual having solid or lymphatic tumor comprising locally administering to the site of the tumor an oncolytic virus, and systemically administering an immunomodulator (entire document; see abstract.)  Yeung teaches administration of an oncolytic virus (OV) locally while delivering the immunomodulator systemically (reference claim 1), wherein the OV may be the oncolytic HSV (oHSV) Talimogene laherparepvec (T-VEC; ¶[0062][0278]; instant claims 2-3, 6-7, 10-11, 15-16) and the immunomodulator inhibits any one of PD-1, PD-L1, or CTLA-4, such as an antibody against one of these checkpoint inhibitors (¶[0017-0019][0027]; reference claim 20; instant claims 5, 14).  Yeung teaches the malignancies which may be treated include Ewing’s sarcoma (¶[0140]), neuroblastoma (¶[0140]), rhabdomyosarcoma (¶[0140][0156-0157]), B-cell lymphoma (including Hodgkin’s Lymphoma; ¶[0140][0153]), cutaneous T-cell lymphoma (¶[0153]), and multiple myeloma (¶[0153]; instant claims 1, 4, 9, 13).  
Yeung therefore teaches every limitations of instant claims 1-7, 9-11, and 13-16, and anticipates the invention encompassed by said claims.  



Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,034,938 in view of Zitvogel (supra) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,223,593 in view of Zitvogel (supra) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,277,818 in view of Zitvogel (supra) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,680,068 in view of Zitvogel (supra) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The provisional rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 39-58 of copending Application No. 17/012,771 (reference application) in view of Litowski et. al. (WO2016100364A1, Pub. 06/23/2016, Priority 12/18/2014; hereafter “Litowski”) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 14, 18, 32, 34-37, 41-42, 48, 54-55, 57-60, and 64 of copending Application No. 16/759,476 (reference application) in view of Vanderwalde (supra) is withdrawn in light of the amendments to the instant and reference claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1-7, 9-11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19-20, 24-25, 29-30, 33-34, 36-37, and 39 of copending Application No. 16/499,095 (reference application) in view of Velcheti et. al. (Velcheti V, et. al. Am Soc Clin Oncol Educ Book. 2016;35:298-308, hereafter “Velcheti”) is withdrawn in light of the amendments to the instant and reference claims.  


(New rejection – necessitated by amendment.)  Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,223,593 in view of Yeung (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards compositions which comprise T-Vec.  While the ‘593 claims are not drawn to specific methods of using the T-VEC, nor are the compositions of ‘593 drawn to the inclusion of checkpoint inhibitors, the inclusion of and use of a checkpoint inhibitor such as an anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to improve upon the claimed invention of ‘593 given the teachings of Yeung, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as B- and T-cell lymphomas, sarcomas, neuroblastoma, multiple myeloma, and rhabdosarcoma.  Yeung teaches the treatment of these specific cancers with any known oncolytic virus, as instantly claimed, including the use of T-VEC, as instantly claimed.  Yeung provides the teachings and motivations to use an OV such as T-VEC in combination with an immune checkpoint inhibitor antibody, such as anti-PD-1, anti-CTLA-4, and anti-PD-L1 antibodies, to enhance the tumor killing effect of the OV.  Therefore, given what was known in the art at the time of filing, the instantly claimed compositions are obvious variants of the ‘593 claims, and a composition comprising the T-VEC of ‘593 and an immune checkpoint inhibitor would be an obvious optimization to arrive at the instant compositions.  Further, given what was known in the art at the time of filing, the use of T-VEC to treat the claimed malignancies would be obvious to try, given the guidance from Yeung, and the combination of T-VEC to treat B-cell lymphoma in combination with a checkpoint inhibitor would also be an obvious modification to try of the ‘593 claims to arrive at the instant claims, given the suggestions by Yeung.
Therefore, the instant claims would be an obvious variant of the ‘593 claims given the teachings of the prior art as evidenced by Yeung.  

(New rejection – necessitated by amendment.)  Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,277,818 in view of Yeung (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards compositions which comprise T-Vec.  While the ‘818 claims are not drawn to specific methods of using the T-VEC, nor are the compositions of ‘818 drawn to the inclusion of checkpoint inhibitors, the inclusion of and use of a checkpoint inhibitor such as an anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to improve upon the claimed invention of ‘818 given the teachings of Yeung, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as B- and T-cell lymphomas, sarcomas, neuroblastoma, multiple myeloma, and rhabdosarcoma.  Yeung teaches the treatment of these specific cancers with any known oncolytic virus, as instantly claimed, including the use of T-VEC, as instantly claimed.  Yeung provides the teachings and motivations to use an OV such as T-VEC in combination with an immune checkpoint inhibitor antibody, such as anti-PD-1, anti-CTLA-4, and anti-PD-L1 antibodies, to enhance the tumor killing effect of the OV.  Therefore, given what was known in the art at the time of filing, the instantly claimed compositions are obvious variants of the ‘818 claims, and a composition comprising the T-VEC of ‘818 and an immune checkpoint inhibitor would be an obvious optimization to arrive at the instant compositions.  Further, given what was known in the art at the time of filing, the use of T-VEC to treat the claimed malignancies would be obvious to try, given the guidance from Yeung, and the combination of T-VEC to treat B-cell lymphoma in combination with a checkpoint inhibitor would also be an obvious modification to try of the ‘818 claims to arrive at the instant claims, given the suggestions by Yeung.
Therefore, the instant claims would be an obvious variant of the ‘818 claims given the teachings of the prior art as evidenced by Yeung.  

(New rejection – necessitated by amendment.)  Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,680,068 in view of Yeung (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to methods of delivery of an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards methods of delivering compositions which comprise T-Vec to treat tumors, such as lymphomas and sarcomas.  While the ‘068 claims are not drawn to the inclusion of checkpoint inhibitors in the methods, the inclusion of and use of a checkpoint inhibitor such as an anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to improve upon the claimed invention of ‘068 given the teachings of Yeung, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as B- and T-cell lymphomas, sarcomas, neuroblastoma, multiple myeloma, and rhabdosarcoma.  Yeung teaches the treatment of these specific cancers with any known oncolytic virus, as instantly claimed, including the use of T-VEC, as instantly claimed.  Yeung provides the teachings and motivations to use an OV such as T-VEC in combination with an immune checkpoint inhibitor antibody, such as anti-PD-1, anti-CTLA-4, and anti-PD-L1 antibodies, to enhance the tumor killing effect of the OV.  Therefore, given what was known in the art at the time of filing, the instantly claimed compositions and methods are obvious variants of the ‘068 claimed method, and given the guidance from the art as taught by Yeung, it would be obvious to arrive at the instant methods.  
Therefore, the instant claims would be an obvious variant of the ‘068 claims given the teachings of the prior art as evidenced by Yeung.  
Response to Arguments
Applicant’s arguments with respect to the obvious-type double patenting rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, to address some of the responses raised against the patents which are still under an obvious-type double patenting rejection in this Office action, it should be noted that there are other exemplary rationales aside from “reasonable expectation of success”, which include (but are not limited to) combining prior art elements to known methods to yield predictable results and the use of known techniques to improve similar devices/methods. The newly presented rejections include teachings, suggestions, and motivation from the prior art that would have led one of skill to combine the teachings to arrive at the claimed invention, as set forth above.  Further, it is a requirement that Applicant should discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Applicant is reminded that arguments must comply with 37 CFR 1.111(c) and should clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, and the arguments should show how the amendments avoid such references or objections.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648